Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.
 
Status of Examination
	Claims 1-2, 4, 6-7, 9, 11-12, 15-17, 27, 30, 35, 37-38, 44-45, 48 and 60 are pending, claims 11-12, 15, 27 and 30 are withdrawn and claims 1-2, 4, 6-7, 9, 16-17, 35, 37-38, 44-45, 48 and 60 are currently under examination.
	Applicants claim a copolymer with the following formula:

    PNG
    media_image1.png
    166
    577
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    192
    320
    media_image2.png
    Greyscale
 where R1 is ethoxymethyl, R2 is NH2 and is attached to the N-(2-hydroxyethyl)methacrylamide by a linker comprising benzyl substituted with carbamate.  Applicants also claim a composition comprising the copolymer as well as a method which comprises administering the copolymer to a subject.
	The claims will be given their broadest reasonable interpretation.
Claim Objections
Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest a self-immolating linker recited in claim 44.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-7, 9, 16-17, 35, 37-38, 44-45, 48 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Zarraga (US 2007/0166384 A1) in view of Du et al. (Vaccine, 28.38 (2010):6273-6281), Spiegel et al. (US 2015/0110742 A1, of record) and Kornbluth et al. (US 2009/0081157 A1, of record) as evidenced by PubChem entry for “CL-097” (hereinafter “PubChem”).
Applicant Claims
The scope and contents of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Zarraga teaches preparations for delivering immune response modifiers that comprise one or more immune response modifiers that are attached directly, or indirectly through a linker, to a polymer or copolymer (see entire document, especially abstract, para [0004]-[0005], [0019], [0048]-[0051]).  The immune response modifier may be an agonist of both TLR7 and TLR 8, and specifies that the immune response modifier may take the structure of formula II, where R2 can be an alkoxyalkyl group, such as methoxyethyl or ethoxymethyl, R3 and R4 join together to form a benzene ring and wherein the TLR agonist can be connected via N1 on the imidazole ring to the polymer/copolymer (para [0010], [0055]-[0059]).  Zarraga teach that preferred aqueous soluble polymers to use include poly(hydroxyalkyl)methacrylamides and specifically points to poly N-(2-hydroxypropyl)methacrylamide, which is a close homologue to the elected N-(2-hydroxyethyl)methacrylamide (para [0043]).  Zarraga further teach preparations containing the immune response modifiers can be used as vaccines and may contain additional agents, such as antigens, which may be attached to the polymer/copolymer (para [0075]-[0077]).  Zarraga teach administering the composition to a subject (para [0011], [0015], [1681]-[1683], claims 1-2). Zarraga makes clear that the complex may contain more than one immune response modifier connected to the polymer/copolymer (para [0011], [0021]).  Zarraga exemplifies a polymer complex where the end group therein is a residue of the polymer (para [1715], Example 7).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Zarraga teach the copolymers as discussed above, but fail to specifically single out the TLR agonist and linker that comprise Z as elected or attaching mannose to the copolymer.  The teachings of Du et al, Spiegel et al. and Kornbluth et al. as evidenced by PubChem, help to cure these deficits.
Du et al. demonstrates that the TLR agonist CL-097, which PubChem evidences has the same structure as the elected TLR agonist, provides superior induction of CD4+ and CD8+ T cell proliferation as well as superior antibody production against a presented antigen when compared to alum vaccine adjuvants (Fig. 5, 6; pages 6-7). 
Spiegel teach forming polymeric compounds that contain a TLR agonist, similar to the one elected, covalently linked to a polyethylene glycol polymer through a benzyl carbamate linker as elected (See entire document, especially col 12, Figure 8, last product).
Kornbluth et al. teach an immunostimulatory combination for vaccine adjuvants that result in immunostimulation that induces host humoral and cellular immunologic responses to eliminate pathogens or neoplasms (abstract).  The composition may comprise TLR agonists which may be connected to antigens as well as polymers, such as polyethylenimine, as a delivery agent (para [0018]-[0021], [0065], [0161]).  Kornbluth et al. suggest attaching mannose to the polymer within the composition, such that it forms an outer shell of a nanoparticle formed from the composite polymer composite, in order to enhance uptake by immature DCs and macrophages through their mannose receptors (para [0170]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zarraga, Du et al., Spiegel et al. and Kornbluth et al. because all of the references are directed to vaccine adjuvants.  It would have been obvious to select (2-hydroxyethyl)methacrylamide as monomers for use in the copolymer to which the TLR agonist is attached because Zarraga teaches the monomers of the copolymer may include alkoxyalkyl methacrylamide and specifically points to (2-hydroxypropyl)methacrylamide as one such monomer.  As (2-hydroxypropyl)methacrylamide is a very close homologue of the elected monomer, one of ordinary skill in the art would have expected the elected monomer to possess substantially identical properties as the (2-hydroxypropyl)methacrylamide and would have found it obvious to utilize (2-hydroxyethyl)methacrylamide in place of the (2-hydroxypropyl)methacrylamide specifically pointed to in Zarraga.  Furthermore, it would have been obvious to utilize the TLR 7/8 agonist CL-097 of Du et al. as the TLR agonist in the composition of Zarraga because Du et al. demonstrates that this agonist possesses superior induction of CD4+ and CD8+ T cell proliferation as well as superior antibody production against a presented antigen compared with other vaccine adjuvants, such as alum adjuvants.  Based upon these teachings, one of ordinary skill in the art would have had a reasonable expectation of success in doing so.  As Zarraga teach that the TLR agonist may be directly conjugated to the monomer or linked thereto with a linker, it would have been obvious to one of ordinary skill in the art to utilize the elected benzyl carbamate linker for linking a TLR agonist to a polymer which has a hydroxyl group, as disclosed by Spiegel et al., such as the hydroxy terminated monomer elected.  Based upon Spiegel et al. actually linking a substantially identical TLR agonist to a hydroxy bearing polymer through use of this linker, one of ordinary skill in the art would have had a reasonable expectation in doing so. 
	Regarding conjugating mannose to the copolymer, such would have been obvious over Kornbluth et al. that teaches doing so in order to facilitate uptake by immature DCs and macrophages.  Regarding the requirement that monomer conjugated to the mannose be present between 10 to 150 times in the copolymer, as Kornbluth et al. teach that the mannose should cover the polymer composite nanoparticle shell, providing mannose bearing monomers at least 10 to 150 times within the copolymer would have been obvious in order to provide more chances of the copolymer being bound by a mannose receptor on a DC or macrophage, resulting in higher likelihood of the copolymer being taken up by these cells. 
	Regarding the copolymer having end units which are a linker and a residue of the polymer, as Zarraga teach that an antigen/vaccine may be conjugated to the polymer as well, and teaches utilizing linkers for the purpose of conjugating agents to the polymer, it would have been obvious to link an antigen to the polymer by use of linker.  Furthermore, as Zarraga demonstrates a copolymer, where the end group is a residue of the polymer, providing a copolymer that has an end group which is a polymer residue would have been prima facie obvious. 
	Regarding the polymer containing repeating unit (V), which was elected to be the same TLR agonist-linker-(2-hydroxyethyl)methacrylamide monomer as used in the copolymer of (I) and (IV), as Zarraga teach that the one or more immune response modifier may be attached to the same polymer, it would have been obvious to provide at least two of the already obviated TLR agonist-linker-(2-hydroxyethyl)methacrylamide monomers in the same polymer/copolymer, which would had obviated this claim limitation. Regarding a monomer of formula (I) which may be linked directly to the (2-methoxyethyl)methacrylamide, as Zarraga teach that the TLR agonist may be directly linked to the monomer which forms part of the polymer/copolymer, providing the already obviated TLR agonist bound directly to (2-hydroxyethyl)methacrylamide would have been obvious.  Further providing this monomer as part of a copolymer or polymer would also have been obvious.
	Regarding the method claim regarding administering the copolymer to a subject, such would have been obvious to one of ordinary skill in the art based upon the teachings of Zarraga to provide the polymer conjugate in a composition and administering it to a subject.  The induction of the immune system in said subject would have naturally followed the administration of this polymer/copolymer conjugate to said subject.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Arguments
	Applicant traverses the 103 rejection by arguing that none of the prior art references of record teach that the polymer, mannose, TLR agonist and antigen are all components of the same molecule.  To support this conclusion, Applicant points to the quaternary reference Kornbluth, which Applicant asserts requires both a negatively-charged nucleic acid active agent which is complexed with a positively-charged mannose-conjugated polymer, resulting in the mannose not being directly attached to the active agent.   Applicant further asserts that the present invention does not require the formation of a complex and that modification of Kornbluth to remove the nucleic acid active agent would change the principle of operation of the Kornbluth composition and concludes that the claims are not obvious over the combination of references of record.  These arguments were not found persuasive.
In response to applicant's argument that the Kornbluth requires formation of complex and that the mannose is not part of the active agent molecule, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Kornbluth makes clear that conjugating mannose to a polymer results in that polymer being endocytosed significantly more than non-mannosylated polymers.  While Kornbluth exemplifies terminally mannosylated dendritic polymers which form a complex with plasmid DNA, the copolymer of Zarraga is not required to be a dendrimer, nor does Zarraga require that the targeting moiety, active agent (IE antigen) or immune response modifier (TLR agonist) be found in a separate molecule but actually suggests including all of these on the same molecule/polymer/copolymer.  Thus, one of ordinary skill in the art would not have been discouraged from attaching mannose to a molecule/copolymer that also contains the TLR agonist and an antigen. Regarding the argument of changing a principle of operation of the prior art, such an argument pertains to changing the principle operation of a primary reference.  MPEP 2143.01(VI).  Put another way, because Kornbluth is a quaternary reference, and because the primary reference Zarraga being modified actually suggests attaching a targeting moiety to the same molecule/copolymer as the active agent, the principle of operation of the primary reference being modified is not being changed by the suggested modification (using mannose as the targeting agent).  Thus, the 103 rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699